Citation Nr: 1550617	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for a right (major) shoulder disability.  

2.  Entitlement to restoration of a 30 percent rating for a left (minor) shoulder disability.  

3.  Entitlement to a rating in excess of 30 percent for chronic right shoulder dislocation.  

4.  Entitlement to a rating in excess of 20 percent for chronic left shoulder dislocation.  

5.  Entitlement to an initial rating in excess of 20 percent for right shoulder impingement syndrome.  

6.  Entitlement to an initial rating in excess of 20 percent for left shoulder impingement syndrome.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to December 2000.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that reduced the rating for the Veteran's right shoulder disability from 40 percent to 10 percent, and reduced the rating for his left shoulder disability from 30 percent to 10 percent, effective December 1, 2008.  

These matters were before the Board in November 2010, when the Veteran was awarded partial restoration (to 20 percent, each) of prior ratings for the right and left shoulder disabilities, and remanded for further development the matters of entitlement to full restoration of the prior ratings.  The matters were also before the Board in February 2012 when the case was remanded for additional development.  

The issues of entitlement to increased ratings for right and left shoulder dislocation and impingement syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A February 2002 rating decision granted service connection for chronic right and left shoulder dislocation, rated 20 percent, each effective December 21, 2000.  

2.  A June 2004 rating decision increased the rating for the Veteran's chronic right shoulder dislocation to 40 percent, and for his chronic left shoulder dislocation to 30 percent, each effective May 11, 2004.  

3.  On July 9, 2008, the RO notified the Veteran of a proposal to reduce the ratings for his chronic right and left shoulder dislocation disabilities to 10 percent, each; and a September 2008 rating decision implemented the reductions, effective December 1, 2008.  

4.  A November 2010 Board decision restored 20 percent ratings for the Veteran's chronic right and left shoulder dislocation disabilities; and a November 2010 rating decision implemented the restored 20 percent ratings, effective December 1, 2008.  

5.  An August 2015 rating decision granted service connection for right and left shoulder impingement syndrome, rated 20 percent, each effective August 24, 2015.  

6.  At the time of the reductions in 2008, the overall evidence did not show the Veteran's chronic right shoulder dislocation disability had sustained improvement under the ordinary conditions of life and work to the extent that infrequent dislocation and guarding of all arm movements were not shown; the preponderance of the evidence shows limitation of motion of the right arm to shoulder level.  

7.  The preponderance of the evidence shows limitation of motion of the left arm to shoulder level.   





CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent rating for chronic right shoulder dislocation, and the award of a 20 percent rating for right shoulder impingement syndrome, effective December 1, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5202 (2015).  

2.  The criteria for the award of a 20 percent rating for left shoulder impingement syndrome, effective December 1, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this decision, the Board restores a 30 percent disability rating for chronic right shoulder dislocation, effective December 1, 2008 (date of reduction), and awards an effective date of December 1, 2008 for the award of a 20 percent rating for right shoulder impingement syndrome.  In addition, this decision awards an effective date of December 1, 2008 for the award of a 20 percent rating for left shoulder impingement syndrome.  As this represents more than a complete grant of the benefits sought on these issues, no discussion of VA's duty to notify and assist is necessary for these issues.  




B. Legal Criteria, Factual Background, and Analysis

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).  

38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  It is essential that the entire record of examination and the medical-industry history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life and work.  38 C.F.R. § 3.344(a); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

The RO notified the Veteran of the contemplated reduction action by a rating decision issued in July 2008.  The September 2008 reduction action on appeal was issued 60 days after the proposed action in July 2008, and the effective date of the reduction was December 2008, after the 60-day period had passed.  Thus, the Board finds that the RO satisfied the requirement of allowing at least a 60-day period to expire before assigning the effective date of reduction.  Nevertheless, the Board finds that based on the evidence of record the reduction was not proper.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 (2002).  

The original award of service connection for chronic bilateral shoulder dislocation was performed in a February 2002 rating decision, and the Veteran was assigned 20 percent ratings for each shoulder.  On May 2004 VA examination, the Veteran reported that his right shoulder was much more bothersome than his left shoulder.  He reported that he has worked several jobs, including in inventory control, but he was unable to stock heavy items.  He reported the left shoulder had not gone out completely in the past few months.  He indicated the right shoulder seems to slip out of place four or five times a day, and that it aches all of the time.  He reported he has learned to use his right arm fairly well by keeping his elbow against his body.  He occasionally used a right arm brace to keep the humerus against the chest wall, and indicated it seems to hold the shoulder in pretty well.  On physical examination, range of motion of the left shoulder was to 90 degrees for abduction, to 80 degrees of external rotation, and to 90 degrees of internation rotation.  Range of motion of the right shoulder was to 80 degrees for abduction, to 80 degrees of external rotation, and to 60 degrees of internal rotation.  He tended to tighten up with both shoulders and restrict movement (perhaps out of concern of dislocation).  The examiner found there was some extra gliding movement in the right shoulder in a to and fro plane of movement.  There was no definitive weakness of the shoulders.  The diagnosis was recurrent dislocation of the right and left shoulders, more of a problems on the right shoulder.  The examiner opined that the Veteran's functional impairment was greater than the range of motion studies depict because of instability and because he can best function with the right shoulder with the arm at the side of his chest wall.  

The May 2004 VA examination was the basis for the award of 40 and 30 percent ratings for the Veteran's right and left shoulder disabilities, respectively, which were awarded in a June 2004 rating decision, effective May 11, 2004.  

On June 2008 VA examination, the Veteran reported he was able to perform his job as a manager, but that he had to be careful to avoid recurrent shoulder dislocations.  He reported continued dislocations of both shoulders, the right worse than the left, occurring at least once a day.  He denied taking any medications.  He also denied flare-ups or incoordination.  He reported some fatigue and loss of endurance in his right shoulder.  The examiner noted that a May 2005 right shoulder MRI revealed a partial tear of the supraspinatus tendon.  Range of motion of the left shoulder was to 150 degrees (with mild pain) for abduction, and to 90 degrees (with mild pain) for external and internal rotation.  Range of motion of the right shoulder was to 130 degrees (with pain) for abduction, to 80 degrees (with pain) for external rotation, and to 90 degrees (with pain) for internal rotation.  There was some tenderness along the acromioclavicular (AC) joint of the right shoulder, and he had a weak grip and poor resistance strength in the right arm.  With repetitive motion, there was no change in range of motion, coordination, fatigue, weakness, endurance or pain level of either shoulder.  The diagnoses were chronic dislocation of the right and left shoulder, and supraspinatus tear of the right shoulder.  

The Veteran was next afforded a VA examination in February 2011 pursuant to November 2010 Board decision and remand.  On examination, the Veteran complained of burning pain with movement and any elevation of his shoulders above the chest gives the feeling of subluxation and dislocation, right greater than the left.  The Veteran denied any flare-ups.  Physical examination revealed right rotator cuff weakness with impingement signs and symptoms.  He had tenderness over the acromioclavicular joint.  Forward flexion and abduction was to 110 degrees (with pain), and external rotation and internal rotation were t0 90 degrees (with pain).  

On August 2015 VA examination, the Veteran complained of chronic pain anteriorly and superiorly with recurrent subluxations frequently.  He further reported that his pain was increased with lifting and overhead work.  He again denied flare-ups.  Physical examination revealed right and left shoulder flexion to 90 degrees, abduction to 80 degrees, external rotation to 70 degrees, and internal rotation to 60 degrees.  There was tenderness anteriorly and superiorly, with evidence of crepitus.  The Veteran was able to perform repetitive use testing with both shoulders without additional functional loss or range of motion.  The examination noted there was no evidence of ankylosis, although there was bilateral guarding of all arm movements.  

Shoulder disabilities are rated under Diagnostic Codes (Codes) 5200 to 5203.  The Veteran's right shoulder is his major (dominant) extremity.  38 C.F.R. §§ 4.69, 4.71a.  [A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major].  

After a review of the evidence of record, the Board finds that the evidence does not satisfactorily show that the Veteran's right and left shoulder disabilities clearly materially improved and that the improvement would be maintained under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); Faust v. West, 13 Vet. App. 342, 349 (2000); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (1992)).  In this regard, the Board notes that the findings have been relatively consistent throughout the appeal period, including on multiple VA examinations, and the Veteran has consistently complained of recurrent dislocations and functional limitations due to his right and left shoulder disabilities.  

The Board notes that in an August 2015 rating decision, the RO awarded separate 20 percent ratings for bilateral shoulder impingement syndrome, rated 20 percent, effective August 24, 2015, under Code 5201 (for limitation motion of the arm).  The RO also listed the Veteran's already service-connected chronic bilateral shoulder dislocation disabilities under Codes 5299-5203 (analogous to impairment of the clavicle or scapula).  

In regards to the right (dominant) shoulder, the Board finds that a 30 percent rating for frequent episodes of shoulder dislocation and guarding of all arm movements under Code 5202 should be restored, effective December 1, 2008 (the date of the rating reduction).  Such is the maximum rating under Code 5202 for recurrent dislocations.  Furthermore, as the RO has awarded a separate 20 percent rating, and the preponderance of the evidence shows limitation of motion to the shoulder level (warranting a 20 percent rating under Code 5201), such rating should also be effective December 1, 2008.  The restoration of a 30 percent rating under Code 5202 effective December 1, 2008, and the award of a 20 percent rating under Code 5201 effective December 1, 2008, more than restores the single 40 percent rating for the right shoulder, and satisfies the Veteran's claim as to his right shoulder.  See 38 C.F.R. § 4.25.  

In regards to the left (non-dominant) shoulder, the Board finds that the 20 percent rating that was restored by the Board in its November 2010 decision for frequent episodes of shoulder dislocation and guarding of all arm movements under Code 5202 is the maximum rating permitted.  However, as the RO has awarded a separate 20 percent rating, and the preponderance of the evidence shows limitation of motion to the shoulder level (warranting a 20 percent rating under Code 5201), such rating should also be effective December 1, 2008.  Such more than restores the single 30 percent rating for the left shoulder, and satisfies the Veteran's claim as to his left shoulder.  See 38 C.F.R. § 4.25.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 30 percent rating for chronic right shoulder dislocation, is restored, effective December 1, 2008.  

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating for right shoulder impingement syndrome, is granted, effective December 1, 2008.  

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating for left shoulder impingement syndrome, is granted, effective December 1, 2008.  
REMAND

The claims decided herein arose as a result of the Veteran's April 2008 claim for an increased rating for his bilateral shoulder disabilities.  Inasmuch as the claims for an increased rating for right and left shoulder dislocation and right and left shoulder impingement syndrome have not been adjudicated by the RO, they are remanded to the RO for initial review and adjudication.  

Accordingly, the case is REMANDED for the following action:

After implementing the restored disability ratings above, and the effective dates assigned herein, the RO should adjudicate the matters of entitlement to increased ratings for chronic right and left shoulder dislocation, and right and left shoulder impingement syndrome.  If the Veteran expresses disagreement with the determination, please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


